Citation Nr: 0906216	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  05-07 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for sleep apnea, on a 
direct basis and as secondary to service-connected diabetes 
mellitus, type II.  

2.  Entitlement to service connection for hypertension, on a 
direct basis and as secondary to service-connected diabetes 
mellitus, type II.  

3.  Entitlement to service connection for status post 
excision of melanoma of the arm and dysplastic nevus on the 
chest, claimed as skin cancer due to in-service exposure to 
herbicides.  

4.  Entitlement to service connection for restless leg 
syndrome.  

5.  Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus, type II.  




REPRESENTATION

Appellant represented by:	Dale L. Buchanan, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to January 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions of the Department of 
Veterans Affairs Regional Office (RO) in Nashville, 
Tennessee.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.  


REMAND

Previously, in November 2005, the Veteran presented testimony 
before a Veterans Law Judge (VLJ) at the RO.  In a January 
2009 letter, the Board informed the Veteran that the VLJ who 
had conducted that hearing was no longer employed at the 
Board.  Because the law requires that the VLJ who conducts a 
hearing on an appeal must participate in any decision made on 
that appeal, the Veteran was informed of his opportunity to 
present testimony before a current VLJ.  

Later in January 2009, the Veteran responded that he wished 
to appear at a hearing before a current VLJ at the local RO.  
A complete and thorough review of the claims folder indicates 
that he has not been accorded such a hearing, nor has he 
withdrawn his request for one.  

A basic principle of veterans' law is that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  
Pursuant to 38 C.F.R. § 20.700 (2008), a hearing on appeal 
before the Board will be granted if an appellant expresses a 
desire to appear in person.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following action:  

1.  Schedule the Veteran for a hearing 
before a VLJ at the Nashville RO, with 
appropriate notification to him.  

2.  After a hearing is conducted, or if 
the Veteran withdraws the hearing request 
or fails to report for the scheduled 
hearing, the claims file should be 
returned to the Board for further 
appellate review.  

The Veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action 


must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).  



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

